Citation Nr: 9931060	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
dental condition.

The Board notes that the veteran's claim of entitlement to 
service connection for a dental condition was remanded by the 
Board in February 1999 so the veteran could be provided with 
a Statement of the Case regarding this issue and an 
opportunity to perfect her appeal.  The record reflects that 
the RO issued a Statement of the Case to the veteran in May 
1999 and the veteran responded by submitting a Substantive 
Appeal in July 1999.  Thus, the Board finds that this issue 
is now properly before the Board on appeal.

In February 1999, the Board also remanded the veteran's claim 
of entitlement to service connection for hypertension.  
Thereafter, in May 1999, the RO granted service connection 
for hypertension and assigned a 10 percent disablity rating.  
The veteran subsequently submitted a signed statement in July 
1999 in which she indicated that the RO's grant of service 
connection for hypertension resolved her appeal as to that 
issue.  Therefore, as the RO's May 1999 rating decision 
represented a full grant of the benefit sought on appeal, the 
Board will not address that issue further.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

The veteran essentially contends that she is entitled to 
service connection for Class II VA dental treatment of a 
noncompensable service-connected dental condition.  
Specifically, she contends that she had to have several teeth 
removed during service as a result of periodontal disease.

The Board notes that regulations applicable to service 
connection for dental disorders were revised during the 
course of this appeal.  These changes became effective June 
8, 1999.  64 Fed.Reg. 30392 (June 8, 1999).  The Court has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Although the RO did not consider 
the change in regulation, the Board concludes that this is 
not prejudicial as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995). 

Both the old and revised regulations provide that periodontal 
disease is not a disabling condition, and will be considered 
service connected solely for the purpose of determining 
entitlement to dental examination or outpatient dental 
treatment pursuant to 38 C.F.R. § 17.160 and 17.161 (1999).  
See  38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381 (1999).  The 
regulations characterize such eligibility as "Class II" 
eligibility.  See 38 C.F.R. § 17.161(b) (1999).  Class II 
eligibility authorizes those having a service-connected 
noncompensable dental condition or disability to receive any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition.  
To be entitled to Class II eligibility, the claimed dental 
condition or disability must be "shown to have been in 
existence at [the] time of discharge or release from active 
service," and, for veterans discharged after September 30, 
1981, the following conditions must be met:

A) They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval or air service of not 
less than ninety (90) days, or they were 
discharged or released under conditions 
other than dishonorable, from any period 
of active military, naval or air service 
of not less than 180 days;

(B) Application for treatment is made 
within 90 days after such discharge or 
release;

(C) The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and

(D) VA dental examination is completed 
within six months after discharge or 
release, unless delayed through no fault 
of the veteran.  

38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(b).

According to the veteran's DD Form 214, she served on active 
for more than 90 days during the Persian Gulf War and was 
discharged under honorable conditions.  The DD Form 214 also 
indicates that the veteran was not provided a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to her separation from active duty in 
September 1996.  However, the Board notes that the veteran 
filed her claim for dental treatment in April 1998; and 
neither the veteran nor her representative contend that the 
application for VA outpatient dental treatment was filed 
within 90 days of the veteran's separation from service in 
September 1996.

Under the provisions of 38 U.S.C.A. § 1712(a)(2) (West 1991), 
the service department shall provide a member of the Armed 
Forces with a written explanation of the provisions of 38 
U.S.C.A. § 1712(a)(1)(B) (West 1991) and enter in the service 
records a statement signed by the member acknowledging 
receipt of such explanation or if the member refuses to sign 
such a statement, a certification from an officer designated 
for such purpose that the member was provided such an 
explanation.  The Board notes that in Mays v. Brown, 5 Vet. 
App. 302, 306 (1993), the Court found that the provisions of 
38 U.S.C.A. § 1712(b)(2) (apparently meaning § 1712(a)(2)) 
had not been complied with when a search of VA and service 
records failed to locate a statement or certification in 
accordance with such provisions.  The Court held that when 
the notification provisions of 38 U.S.C.A. § 1712(a)(2) are 
not complied with the 90-day time limit in which to file an 
application for treatment is not considered to have begun.

The evidence of record in this case includes the veteran's 
service medical records; however, it is not clear whether the 
RO conducted a search for a signed statement or certification 
in accordance with 38 U.S.C.A. § 1712(a)(2).  Under the 
circumstances, the Board believes that RO should conduct such 
a search.

Accordingly, this case is remanded for the following actions:

1.  The RO should search all appropriate 
VA and service records for a statement 
signed by the veteran acknowledging 
receipt of an explanation of the 
provisions of 38 U.S.C.A. § 1712(a)(1)(B) 
or a certification from a designated 
officer that the veteran was provided 
such an explanation. 

2.  If no statement or certification in 
accordance with the provisions of 38 
U.S.C.A. § 1712(a)(2) is located, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
Class II VA dental treatment of a 
noncompensable service-connected dental 
condition.  In particular, the RO should 
consider whether the veteran is eligible 
for treatment reasonably necessary for 
the one-time correction of a service- 
connected noncompensable condition 
pursuant to 38 C.F.R. § 17.161.

The veteran need take no action unless otherwise notified.  
The veteran and/or her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



